DETAILED ACTION
This is the first Office action on the merits of Application No. 16/846,540. Claims 1-12 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 has been considered by the examiner.

Drawings
The drawings are objected to because in Fig. 7, the reference character 704 is not in the specification and appears it is mislabeled. It appears it should be reference character 705 as this corresponds to the coil (paragraph [0140]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The disclosure is objected to because of the following informalities: in paragraph [0009], the reference to the Japanese Patent Publication has the incorrect number and should be change from 2018-158609 to 2018-158619 as this corresponds to the IDS.
Appropriate correction is required.

Claim Objections
Claim 2, 6, 8, and 12 are objected to because of the following informalities:  
in claim 2 and claim 8, line 4, the phrase “the portion” is the first time this element has been recited and appears it should be –a portion--;
in claim 6 and claim 12, line 9, the term “power take-out device” appears to be the result of a translation as –power take-off device—is the art recognized term and should be used;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12, the phrase “drum-type transmission device” renders the claim indefinite because the word ‘type’ is unclear (MPEP 2173.05(b)(III)(E)). The word ‘type’ should be deleted from the claim.
	Claims 2-6 and 8-12 are also rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a drum-type transmission device, which comprises at the one end of the transmission operation shaft, there is provided an arm restraining portion which is capable of urging the parking operation arm toward the unlock position when the drum member rotates from the parking position to the shift position or the neutral position, in combination with the other elements required by the claim.
	Regarding claim 7, the prior art does not disclose or render obvious a drum-type transmission device, which comprises at the one end of the transmission operation shaft, there is provided an arm restraining portion which is configured to restrict the movement of the parking operation arm toward the unlock position when the drum member is at the parking position, in combination with the other elements required by the claim.
	The closest prior art, Makoto (Japanese document JP2018158619, cited on the IDS dated 4/13/2020), discloses drum transmission device with drum member (44), transmission operation shaft (46), and arm restraining portion (44d), however the arm restraining portion should be provided on the transmission operation shaft and instead the arm restraining portion is provided on the drum member. The device would not operate if the arm restraining portion was on the transmission operation shaft. Thus, the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US Patent 9777836) and Lee (US Patent Publication 20180238447) disclose a parking lock with arm restraining portion.
	Ishibashi (US Patent Publication 20040209718) discloses a parking lock mechanism, parking brake mechanism, and power take-off.
	Einboeck (US Patent 7669686) discloses a parking lock with eccentric cutout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659